Title: To George Washington from James McHenry, 29 August 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          War office 29 Augt 1796
        
        It appears from the conferences between the representatives of the Creek nation at Coleraine, and Commissioners of the U.S. that the former have required and the latter promised, that the

President would send into their country, within four months from the date of the treaty, a person instructed upon the following points.
        1. To fix upon proper scites for trading houses & posts, and explain to the nation by towns or tribes, the reasons for having them established within their boundary line.
        2. To explain the plan of trade to the different Towns or tribes.
        3 To confer with and advise the nation, how it ought to conduct itself in case the murderers of the Indians by Harrison & others should escape without being punished.
        4. To explain the object for running the boundary line between Spain and the United States.
        5. To notify the nation of the time when the President will be pleased to run the boundary line between the Creeks and the U.S. and the place where the running is to commence, in order that persons may be appointed to attend on the part of the nation.
        As these explanations have been promised and have been deemed necessary by the Indians who convened at Coleraine and the commissioners, it might not be proper to with hold them upon a mere point of reconomony, especially as there are other objects of importance that may be accomplished by the person whom the President be pleased to employ on this occasion.
        One of the points I allude to is; to ascertain, in execution of the intimation given by the President to the State of Georgia, whether the Creek nation are disposed to sell their land laying between the Oconee and Oakmulgee; and if they are the terms upon which they will part with it.
        Another point, is to ascertain, whether the state of things in the Creek nation, be favourable to the introduction of a system of civilization, such as has been adopted for trial for the Cherokees.
        It strikes me, that several circumstances conspire, which would render such an experiment more likely to succeed now than at any former period.
        The Creeks are strongly impressed with the opinion, that the U.S. mean to conduct towards them with candor and justice; to protect all their rights; to perform the promises which have been made them; and besides, are become sensible that the arm of the U.S. is too powerful to be resisted.
        
        Whatever therefore may be proposed by the President, (so long as they find themselves & their land protected by the U.S.) will it is probable be well received by them, and submitted to or adopted if not too repugnant to their habits or established prejudices.
        This idea cherishes the hope that something effectual may be done towards their civilization. That what has been long contemplated is not far distant. That the seed which has been sown is not all destroyed. And that the time is arrived, to benefit the poor Indian by the same means which will preserve them in a state of peace and attract to the U.S. the most honourable fame.
        The States which are anxious to get the Indian land will see large portions of it, by the operation of these causes become useless to them, and consequently placed in a situation to be easily obtained. Besides. If they can be brought to support themselves on a smaller circumference of land, they will have fewer points from which to attack the frontier inhabitants, and will be more in the power of the U.S. than when spread over an immense tract of country.
        To render the system from which those effects are expected, operative, requires no more than a certain degree of patience on the part of the States which covet their land; and a due application of the means which the laws have placed within the reach of the executive.
        If you should approve of sending a person into their country to execute any or all of these purposes I shall turn my attention to frame the proper instructions and lay them before you as soon as possible for consideration.
        Mr Hawkins appears to me to possess the necessary feelings and character for such a mission, if he will undertake it; and should you approve may be spoken to on the subject. With the greatest respect I have the Honour to be Sir your most ob. & hble st
        
          James McHenry
        
      